                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                                               3/3/2020
                                                                              DATE FILED: ______________
---------------------------------------------------------------X
E.L.A.,                                                        :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   16-CV-1688 (RMB) (JLC)
                                                               :
ABBOTT HOUSE, INC., et al.,                                    :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court will hold a hearing in this case on March 13, 2020 at 2:30 p.m. in Courtroom

21-D, 500 Pearl Street, New York, New York. All counsel are directed to attend, and plaintiff’s

counsel is directed to have his client in attendance as well. The purpose of the conference is to

determine (1) whether plaintiff wishes to proceed with her case; (2) whether there is a basis to

hold a competency hearing; and (3) if plaintiff wishes to proceed, whether Mr. Young will

remain as her attorney or whether his motion to withdraw should be granted. The pending

sanctions motions will be held in abeyance until the record is more fully developed and the Court

can assess how best to proceed.

        Plaintiff and her counsel are hereby put on notice that a failure to attend the conference

may be grounds for sanctions, including dismissal of the lawsuit for failure to prosecute. Mr.

Young is directed to provide a copy of this Order to his client and file a certification that he has

done so on the docket.

        SO ORDERED.

Dated: New York, New York
       March 3, 2020
